     up/a-EA frfrfrms oricr                   cocoa--
         WE5TER/U 0/STIZIC-7-0F6U/Jc-On)s7 A)

frlkyd Ikager
                 /1am/4                           cv 97 /
       fri
                                         111°7-76 oF 101/ 4-Z_
 11/1-lepEit )   e6E L-5, taAdi
                          alifri

             afrfri6   71 4p¼e     439
atici° citc&ci Ikfic,ra( J764e 3011, /Wen,
 er-eVedlo #ta -gzeifig delts/z- oyeatiff dejek
                                               S/
      kfrate// o& oc7z0M- /57 2701 9, 710
 Akc Atha/ delead7z 774

                        Adage; ,M 6E‘- 6)
  &Ala/a s ir\i/kets-//yA4e a "Z. "te
                                   ,ev(car,        c6,04
 reci Az1-5                                56,4,0 ,46




Cc kir /
                                    a ifilZes /fade," fro ce
0%en / 7/ 287 9                    c_v6rF-
                                   /969 t--, /aek fre-
                                      ziemio ra4        5Y77
